Citation Nr: 1402490	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of a temporary total evaluation beyond September 30, 2011, based on the need for convalescence following left rib resection surgery associated with service-connected thoracic outlet syndrome on July 6, 2011.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to April 1997.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which determined that the Veteran's temporary total evaluation would cease on September 30, 2011.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in Buffalo, New York.  

In March 2013, the Board remanded the Veteran's claim for further evidentiary development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In pertinent part, the Board remanded the Veteran's claim in March 2013 in order to obtain an opinion addressing whether the July 6, 2011, left rib resection surgery resulted in "severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long?"  (Emphasis as in the original).  Thereafter, the claims file was to be referred to the Veterans Service Center Manager for approval of any further extension of convalescent rating under 38 C.F.R. § 4.30(b), readjudicated in light of the evidence of record, and returned to the Board if not granted to the fullest extent.

After a review of the claims file and a physical examination of the Veteran, the July 2013 examiner noted that the July 2011 surgery resulted in scarring of the left arm and "neuritis of the components of the [left] brachial plexus" which is productive of pain, loss of strength, and diminished sensation of the left (non-dominant) arm and hand.  In addressing the question posed by the Board, the examiner stated "[The Veteran] still has deficits from the [July] 2011 thoracic outlet surgery as demonstrated on clinical exam[ination] and [electromyelogram]."  Based on this evidence, the RO continued to the deny the Veteran's claim in a September 2013 Supplemental Statement of the Case (SSOC), and the claim was returned to the Board.

Unfortunately, another remand is necessary because the Board's prior remand directives were not substantially completed.  Specifically, the although the July 2013 examiner noted that the Veteran continues to experience "deficits" which are resulting from the July 2011 surgery, these "deficits" were not described with the required specificity to substantially answer the question posed by the Board.  Accordingly, another remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.)

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Transfer the Veteran's claims file to an appropriate VA clinician other than the one who conducted the July 2013 VA examination.  After a review of the record, the clinician must address the following:  

Did the Veteran's July 6, 2011, left rib resection surgery result in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long?

The VA clinician must provide a comprehensive report which specifically identifies all sequelae from the July 2011 surgery, to specifically include those listed in the question posed above.  A complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the clinician concludes that a physical examination of the Veteran is necessary in order to provide the requested opinions, such should be scheduled and the Veteran must be notified.  

2.  After conducting the above development refer the case to the Veterans Service Center Manager, for approval of any further extension of convalescent rating under 38 C.F.R. § 4.30(b).

3.  Thereafter, readjudicate the claim on appeal.  If the benefit on appeal is not granted to the fullest extent or to the Veteran's satisfaction, issue the Veteran and his agent a Supplemental Statement of the Case (SSOC) and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



